Citation Nr: 1107666	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-36 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 17, 2007 for 
service connection for lung cancer for the purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  A July 2007 rating decision established entitlement to 
service connection for the Veteran's non-small cell carcinoma of 
the left lung with a 100 percent evaluation, effective from May 
17, 2007.  

2.  The Veteran died on December [redacted], 2007.  

3.  As the Veteran's one year period to initiate an appeal of the 
effective date was not yet ended at the time of his death, he is 
considered to have a claim pending at the time of his death.  

4.  The record shows that a claim for service connection for lung 
cancer was received from the Veteran's representative on March 
29, 2007; a copy of the computer screen of the RO's case history 
indicates that a new Power of Attorney (POA) was also received at 
that time.  The date stamped document on file refers to 
attachments that do not appear to be on file.

5.  The Veteran did not submit a claim for service connection for 
lung cancer prior to March 29, 2007, and VA hospital and medical 
records dated prior to March 29, 2007 may not serve as an 
informal claim.  

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for an effective date of March 29, 2007, but no earlier 
for service connection for lung cancer for the purposes of 
accrued benefits have been met.  38 U.S.C.A. §§ 5107(b), 5121(a) 
(West 2002); 38 C.F.R. §§ 3.157, 3.160(d), 3.400, 3.1000, 
20.1103, 20.1104 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements apply to all 
elements of a claim.

However, the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence could 
not establish entitlement to the benefit claimed).  In this case, 
the law states that claims for accrued benefits are decided based 
on evidence in the file or constructively of record at the time 
of the Veteran's death.  38 U.S.C.A. § 5121(a) (West 2002).  
Therefore, no additional notice is required because there can be 
no additional evidentiary development.  The Board finds that no 
further action is necessary under the VCAA because it is the law, 
not the evidence that is dispositive in regard to this claim.

Accrued Benefits

The appellant contends that she is entitled to an effective date 
prior to May 17, 2007 for service connection for the Veteran's 
lung cancer for the purposes of accrued benefits.  She argues 
that the initial claim for service connection was actually 
received on March 29, 2007, but that it was not acted upon 
because a valid POA had not been received in favor of the 
veteran's service organization who submitted the claim on behalf 
of the Veteran.  The appellant argues that such a POA was 
actually submitted at the same time the claim had been submitted 
but that it was lost by the RO.  She argues that this argument is 
supported by the fact that the RO took some action upon the March 
2007 claim before notifying the veteran's service organization 
that the POA was not of record.  In the alternative, the 
appellant and her representative contend that there were VA 
hospital and medical records dated prior to May 17, 2007 that 
should have been considered informal claims for service 
connection.  

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the Veteran was entitled at the 
time of his death under existing ratings or based on evidence in 
the file or constructively of record at the time of his death.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000.  A claim 
for such benefits must be filed within one year of the Veteran's 
death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
Federal Circuit noted that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 1300.

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2010).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2010).

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, on October 10, 2008. Section 
212 created a new statute, 38 U.S.C.A. § 5121A, which provided 
that if a claimant died while a claim or appeal for any benefit 
under a law administered by the Secretary was pending, a living 
person who would be eligible to receive accrued benefits due to 
the claimant under § 5121(a) of this title may, not later than 
one year after the date of the death of the claimant, request to 
be substituted as the claimant for the purposes of processing the 
claim to completion.  The new statute allows a person who could 
be considered an accrued benefits claimant to substitute for a 
deceased claimant to continue adjudication of the deceased 
claimant's claim.  The provisions of the new statute apply with 
respect to the claim of any claimant who dies on or after October 
10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008); see also Veterans Benefits Administration Fast Letter, 
Overview of Changes Made by Public Law 110-389, The Veterans' 
Benefits Improvement Act (Mar. 3, 2009).  The change does not 
affect cases involving deaths prior to that time, such as this 
case. 

The record shows that a letter claiming service connection for 
lung cancer was received from a veteran's service organization 
other than the one that currently represents the appellant on 
March 29, 2007.  There are indications that the RO began to act 
upon this letter.  A copy of a computer screen of the RO's case 
history for the Veteran contains an entry for "New POA/Claims" 
dated March 29, 2007.  The letter from the service organization 
made reference to attachments, but the claims file does not seem 
to contain any date stamped attachments.  The appellant has 
indicated that among the documents was a power of attorney form.

A May 10, 2007, letter from this Veteran's service organization 
requested that the power of attorney be updated for the Veteran.  
A handwritten note apparently written by a VA employee on May 15, 
2007, states that there was no VA Form 21-22 Appointment of 
Veterans Service Organization as Claimant's Representative for 
this Veteran's service organization.  A VA Form 21-22 in favor of 
the Veteran's service organization was received on May 17, 2007.  
Subsequently, a July 2007 rating decision established entitlement 
to service connection for non-small cell carcinoma of the left 
lung with a 100 percent evaluation, effective from May 17, 2007.  
The Veteran was notified of this award in July 2007 and provided 
with his appellate rights.  Subsequently, the Veteran died on 
December [redacted], 2007.  

Initially, the Board finds that the Veteran had a claim that was 
still pending at the time of his death.  Although the Veteran 
never submitted a notice of disagreement with the May 17, 2007 
effective date for service connection for non-small cell 
carcinoma of the left lung with a 100 percent evaluation, the one 
year period in which to appeal the effective date had not ended 
by the time of his death.  As noted above, the term "finally 
adjudicated claim" means an application, formal or informal, 
which has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  As the Veteran's claim for service connection for lung 
cancer was not finally adjudicated prior to his death, it was 
still pending for the purposes of accrued benefits.  Therefore, 
the Board must examine the record to see if there is a basis for 
an effective date prior to May 17, 2007 for service connection 
for the Veteran's lung cancer.  See Taylor v. Nicholson, 21 Vet. 
App. 126 (2007).  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a). 

However, a communication received from a service organization, an 
attorney, or an agent may not be accepted as an informal claim if 
the POA was not executed at the time the communication was 
written.  38 C.F.R. § 3.155(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the current effective date for service connection 
for lung cancer is May 17, 2007, which is the date that the VA 
Form 21-22 in favor of the veteran's service organization that 
represented the Veteran was received.  Apparently, in view of the 
letters submitted prior to receipt of the VA Form 21-22 
expressing an intent to apply for service connection for lung 
cancer, May 17, 2007 was considered to be the date of receipt of 
the final piece of information required to make the Veteran's 
claim valid.  Therefore, the May 17, 2007 effective date was 
assigned as being the date of receipt of the claim for service 
connection.  See 38 C.F.R. § 3.400(b)(2)(i).  

The appellant contends that an earlier POA was submitted at the 
same time as the March 29, 2007 letter, and that therefore the 
March 29, 2007 letter was a valid claim.  Her representative 
notes that lost mail during this time period was recognized as a 
problem by VA, and that special procedures were established to 
assist appellants who contend that claims had been lost and 
unaddressed by VA.  See Fast Letter 08-41 Revised.  

The Board notes that Fast Letter 08-41 Revised has now been 
rescinded.  However, the Board recognizes that this letter does 
raise the possibility that mail may have been mishandled during 
the period in question.  In this case, this is further supported 
by the March 29, 2007 RO computer entry that reads "New 
POA/Claims".  When the Fast Letter and computer entry are 
considered together, the Board finds that it is at least as 
likely as not that a POA in favor of the Veteran's representative 
was received at the same time as the March 29, 2007 letter that 
first requested service connection.  As noted, that letter makes 
reference to attachments which do not appear to be of record.  
Therefore, the March 29, 2007 letter was a valid claim.  It 
follows that the proper effective date for service connection for 
lung cancer is March 29, 2007, which is the date of receipt of 
the initial claim.  38 C.F.R. § 3.400(b)(2)(i).  

The Board has considered entitlement to an effective date prior 
to March 29, 2007, but this is not supported by the evidence.  
There is no communication from the Veteran or from his authorized 
representative dated prior to March 29, 2007 that would serve as 
either a formal or informal claim for service connection for lung 
cancer.  

The Board has considered the contention that the provisions of 
38 C.F.R. § 3.157 would provide a basis for an effective date 
prior to March 29, 2007.  However, the very title of this 
provision states why it does not provide a basis.  This 
regulation is entitled "Report of examination or hospitalization 
as claim for increase or to reopen."  It states that a report of 
examination or hospitalization which meets the requirements of 
this section will be accepted as an informal claim for benefits 
if the report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected disability 
is not compensable in degree, receipt of a report of examination 
or hospitalization by VA or the uniformed services will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157.

In this case, the Veteran's claim for service connection for lung 
cancer had never previously been disallowed.  His claim was 
granted soon after it was initially received.  In the absence of 
a previous denial, the provisions of 38 C.F.R. § 3.157 are 
inapplicable, and do not provide a basis for an effective date 
prior to March 29, 2007. 


ORDER

Entitlement to an effective date of March 29, 2007, but no 
earlier, for service connection for lung cancer for the purposes 
of accrued benefits is granted, subject to the laws and 
regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


